United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2967
                                    ___________

Richard Eugene Eddy,                     *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Bill Hedrick,                            *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                              Submitted: September 10, 2003

                                   Filed: September 18, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Richard Eugene Eddy appeals the district court's* order
dismissing without prejudice Eddy's 28 U.S.C. § 2241 petition. We conclude this
appeal is moot, because Eddy's sole request for relief was for restoration of good-time
credit (GTC) and earlier release, and Eddy has since been released from incarceration


      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
and is serving a period of supervised release. See United States v. Johnson, 529 U.S.
53, 56-60 (2000) (credit for too much time served in prison may not be applied to
supervised release because Congress intended to assist prisoners in making transition
to community life); Vandenberg v. Rodgers, 801 F.2d 377, 377-78 (10th Cir. 1986)
(per curiam) (claim of wrongful deprivation of GTC toward earlier parole date
became moot after petitioner's release from custody on parole).

      We thus dismiss Eddy's appeal.
                     ______________________________




                                         -2-